Title: From Thomas Jefferson to David Gelston, 5 October 1803
From: Jefferson, Thomas
To: Gelston, David


          
            
              Sir
            
            Washington Oct. 5. 03.
          
          I recieved last night your favor of the 1st. inst. as I had before done that of the 21st. Ult. informing me of the forwarding the box of wine & cask of nuts, by a vessel bound to Alexandria & which doubtless may be now hourly expected. I will thank you to forward in like manner the ten cases of wine mentioned in your last by the first conveyance to Alexandria or Georgetown. the meeting of Congress renders their early reciept desireable; but at the same time the epidemic at N. York may perhaps subject us to the delay of quarantine, if the vessel touches at any intermediate place before arriving within the territory of Columbia, where no quarantine is established. I must pray you to inform me of the duties & other expences on both parcels which shall be immediately remitted you, & of any formality necessary on my part for their regular entry which shall be complied with. Accept my friendly & respectful salutations. 
          
            
              Th: Jefferson
            
          
        